Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q ofDongsheng Pharmaceutical International Co., Ltd. for theperiod ended March 31, 2011, I, Xiaodong Zhu, Chief Executive Officer ofDongsheng Pharmaceutical International Co., Ltd. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedMarch 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod ended March 31, 2011, fairly presents, in all material respects, the financial condition and results of operations ofDongsheng Pharmaceutical International Co., Ltd. Date: May 20, 2011 By: /s/ Xiaodong Zhu Xiaodong Zhu President, Chief Executive Officer and Chairman
